ORMOND, J.
This is an attempt on the part of the witnesses, to establish by their own testimony, a right transferred by them, to their own children, to a distributive share of their grand-father’s estate, which right is derived from them; the release, as it is called, being nothing less than a transfer of all the interest of Mrs. Harben in her father’s estate. This is the precise point decided in Powell v. Powell, 7 Ala. 584, and is also within the influence of other decisions of this court, which hold that it is contrary to public policy, to permit a witness to establish by his own testimony, a claim derived from himself. [Houston v. Prewit, 8 Ala. 846; Goodwin v. Harrison, 6 Ala. 438.]
We have not thought it necessary to inquire whether, as contended, this conveyance is not sufficient to convey the interest of Mrs. Harben and her husband in her father’s estate. Conceding it to be so, it is most manifest, they are really as deeply interested, as if they were contestants upon the record. If the transfer were to a stranger, and’for a valuable consideration, they would not be competent witnesses to establish the claim derived from themselves; still less can they be so in this case, where the transfer is to their own children, and without consideration. In such a case, whatever may have been the motive, in estimation of law, it is merely col-orable.
The witnesses being properly rejected, the judgment of the court must be affirmed.